67 F.3d 296
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tony L.C. MYERS, Plaintiff--Appellant,v.STATE of South Carolina;  Richard A. Harpoolian, Solicitor;Ronald Cook, Sled Agent;  John Bolin, Director, UniversitySouth Carolina;  Harry M. Tokunaga, Magistrate;  MarkCalhoon, Deputy Solicitor;  Officer Rinehart;  WilliamSnyder;  E.R. Goff, Jr.;  A. Belcher;  Mickey E. Mccaulley,Sheriff;  Mel Mauer, Magistrate;  Danny C. Crowe, MunicipalCourt Judge;  James C. Anders, Former Solicitor;  C.D.Elliott;  Commander Roberts;  J.T. Wright, Lieutenant;Officer Sander;  L.F. Jenkins, Deputy Sheriff;  DavidHoffman, Usc Police Lieutenant;  Bob Coble, Mayor, City ofColumbia;  Allen Sloan, Sheriff;  Charles Austin, Chief ofPolice;  Jim Potash;  Bruce Seibert;  Tom Berry;  SteveConnally, Lieutenant;  K.J. Mooney, Lieutenant;  OfficerHinson;  Police Department, City of Columbia, Defendants--Appellees.
No. 95-6295.
United States Court of Appeals, Fourth Circuit.
Sept. 12, 1995.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-93-3352-3-17BD)
Tony L.C. Myers, appellant pro se.
William Llewellyn Pope, Pope & Rodgers, Columbia, SC;  Robert Gordon Cooper, Columbia, SC;  Ellen Alicia Mercer, Collins & Lacy, Columbia, SC, for appellees.
D.S.C.
DISMISSED.
Before WIDENER, HALL, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a district court order dismissing his complaint without prejudice.  We dismiss the appeal because the order is not a final order.  Domino Sugar Corp. v. Sugar Workers Local 392, 10 F.3d 1064, 1067 (4th Cir.1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.